Title: From Alexander Hamilton to James McHenry, 5 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N York May 5th. 1800
          
          Enclosed is a letter from Captain Ths. Chandler to Col. Rice relative to a resignation of his Commission—
          Upon reviewing my files for December I do not find any letter on the subject—
          From the circumstances stated you will, I presume, think it proper to accept the resignation—I would thank you to inform me without delay, of the Decision in the case
           S of War
        